UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1250 Highway 35 South, Middletown, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 706-9009 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 3, 2012, there were 7,965,198 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at June 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three months and six months ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (unaudited) for the three months and six months ended June 30, 2012 and 2011 5 Consolidated Statements of Shareholders’ Equity (unaudited) for the six months ended June 30, 2012 and 2011 6 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 PART II. OTHER INFORMATION Item 6. Exhibits 58 SIGNATURES 59 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in bank Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $15,527 and $13,222 at June 30, 2012 and December 31, 2011, respectively) Restricted investments, at cost Loans Allowance for loan losses ) ) Net loans Other real estate owned Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,761 and $1,675 at June 30, 2012 and December 31, 2011, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable 68 Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; Preferred stock, Series B, none issued or outstanding - - Preferred stock, Series C, $12,000,000 liquidation preference; 12,000 shares authorized; 12,000 issued and outstanding at June 30, 2012, and December 31, 2011, respectively Common stock, no par value; 25,000,000 shares authorized; 7,963,313 and 7,942,218 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 Table of Contents COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Loans, including fees $ Securities: Taxable Tax-exempt 98 91 Federal funds sold and interest bearing deposits 21 27 42 46 Total Interest Income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 27 32 55 63 Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Total other-than-temporary impairment losses (53 ) - (53 ) - Less: Portion included in other comprehensive income (pre tax) 5 - 5 - Net other-than-temporary impairment charges to earnings (48 ) - (48 ) - Service fees on deposit accounts Other loan fees Earnings from investment in life insurance 93 Net gain on sale of SBA loans 81 81 Other income Total Non-Interest Income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment Professional Insurance 84 FDIC insurance and assessments Advertising 75 60 Data processing Outside services fees Amortization of identifiable intangibles 38 48 86 OREO expenses, OREO impairments and sales, net (84 ) 7 Loan workout expenses 57 37 91 80 Other operating Total Non-Interest Expenses Income before Income Taxes INCOME TAX EXPENSE Net Income Preferred stock dividend and discount accretion (150 ) (143 ) (287 ) (286 ) Net income available to common shareholders $ EARNINGSPER COMMON SHARE: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See notes to the unaudited consolidated financial statements. 4 Table of Contents COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 (in thousands) Three Months Ended June 30, Net income $ $ Other comprehensive income: Unrealized holdings gains on securities available for sale, net of deferred income tax 2012: $42; 2011: $135 64 Unrealized loss on securities for which a portion of the impairment has been recognized in income, net of deferred income tax benefit 2012: $21; 2011: $0 ) - Reclassification adjustment for other-than-temporary credit losses on securities included in net income, net deferred income tax 2012: $19; 2011: $0 29 - Other comprehensive income 61 Total comprehensive income $ $ Six Months Ended June 30, Net income $ $ Other comprehensive income: Unrealized holdings gains on securities available for sale, net of deferred income tax 2012: $63; 2011: $168 95 Unrealized loss on securities for which a portion of the impairment has been recognized in income, net of deferred income tax benefit 2012: $21; 2011: $0 ) - Reclassification adjustment for other-than-temporary credit losses on securities included in net income, net deferred income tax 2012 : $19; 2011: $0 29 - Other comprehensive income 92 Total comprehensive income $ $ See notes to the unaudited consolidated financial statements. 5 Table of Contents COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) For the Six Months Ended June 30, 2012 and 2011 (dollar amounts in thousands) Common Stock Accumulated Preferred Stock Outstanding shares Amount Retained Earnings Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2012 $ Comprehensive income: Net income - Other comprehensive income - 92 92 Total comprehensive income $ Dividends on preferred stock, Series C - - - ) - ) Options exercised - 68 - - 68 Restricted stock awards - forfeiture - ) (8 ) - - (8 ) Tax-benefit-exercised non-qualified stock options - - 9 - - 9 Employee stock purchase program - 24 - - 24 Stock option compensation expense - - 92 - - 92 Balance, June 30, 2012 $ Balance January 1, 2011 $ Comprehensive income: Net income - Other comprehensive income - Total comprehensive income $ Dividends on preferred stock, Series A - - - ) - ) Preferred stock, Series A discount accretion 61 - - ) - - Options exercised - - - Tax-benefit-exercised non-qualified stock options - - 13 - - 13 Employee stock purchase program - 4 - - 4 Stock option compensation expense - - 76 - - 76 Balance, June 30, 2011 $ See notes to the unaudited consolidated financial statements 6 Table of Contents COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2012 and 2011 Six Months Ended June 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Intangible amortization 86 Net amortization of securities premiums and discounts 72 Earnings from investment in life insurance ) ) Net realized loss (gain) on sale of other real estate owned ) Other-than-temporary impairment on securities available-for-sale 48 - Impairment on property held for sale - 75 Impairment on other real estate owned Stock option and awards compensation expense 84 76 Gain from sale of SBA loans ) ) (Increase) decrease in assets: Accrued interest receivable ) 77 Other assets ) ) (Decrease) increase in liabilities: Accrued interest payable ) 12 Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of securities available-for-sale ) ) Purchase of securities held-to-maturity ) ) Proceeds from repayments, calls and maturities of securities available-for-sale Proceeds from repayments, calls and maturities of securities held to maturity Proceeds from sale of SBA loans Purchase of restricted investments ) ) Netincrease in loans ) ) Purchases of premises and equipment ) ) Improvements on other real estate owned ) ) Proceeds from sale of other real estate owned Net cash used in investing activities ) Cash flows from financing activities: Net increase in deposits Net increase in securities sold under agreements to repurchase Cash dividends paid on preferred stocks ) ) Proceeds from employee stock purchase plan 24 4 Proceeds from exercise of stock options 68 Tax benefit of options exercised 9 13 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents - ending $ $ Supplementary cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary schedule of non-cash activities: Other real estate acquired in settlement of loans $ $ See notes to the unaudited consolidated financial statements. 7 Table of Contents COMMUNITY PARTNERS BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Community Partners Bancorp (the “Company” or “Community Partners”), a bank holding company, and its wholly-owned subsidiary, Two River Community Bank (“Two River” or the “Bank”), and Two River’s wholly-owned subsidiaries, TRCB Investment Corporation, TRCB Holdings One LLC, TRCB Holdings Two LLC, TRCB Holdings Three LLC, TRCB Holdings Four LLC, TRCB Holdings Five LLC, TRCB Holdings Six LLC and wholly-owned trust, Two River Community Bank Employer’s Trust. All inter-company balances and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), including the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the three and six months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December31, 2011 included in the Community Partners Annual Report on Form 10-K filed with the SEC on March 30, 2012 (the “2011 Form 10-K”). For a description of the Company’s significant accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements in the 2011 Form 10-K. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of June 30, 2012 for items that should potentially be recognized or disclosed in these consolidated financial statements. Certain amounts in the Consolidated Statements of Operations for the three and six months ended June 30, 2011 have been reclassified to conform to the presentation used in the Consolidated Statement of Operations for the three and six months ended June 30, 2012. These reclassifications had no effect on net income. NOTE 2 – NEW ACCOUNTING STANDARDS ASU 2011-04; This ASU amends FASB ASC Topic 820, Fair Value Measurements,to bring U.S. GAAP for fair value measurements in line with International Accounting Standards. The ASU clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity’s stockholder’s equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets. The ASU also creates an exception to Topic 820 for entities which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair valuation upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction. The ASU also allows for the application of premiums and discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy. Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as: disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes. For public entities, this ASU is effective for interim and annual periods beginning after December 15, 2011. The adoption of this ASU did not have a material impact on our financial position or results of operation and resulted in expanded fair value disclosures. ASU 2011-05; The provisions of this ASU amend FASB ASC Topic 220, Comprehensive Income,to facilitate the continued alignment of U.S. GAAP with International Accounting Standards. The ASU prohibits the presentation of the components of comprehensive income in the statement of stockholder’s equity. Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate, but consecutive, statements of net income and other comprehensive income. Under previous GAAP, all 3 presentations were acceptable. Regardless of the presentation selected, the Reporting Entity is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements. The provisions of this ASU are effective for fiscal years and interim periods beginning after December 31, 2011 for public entities. The adoption of this ASU did not have a material impact on our financial position or results of operation and resulted in the Consolidated Statements of Comprehensive Income. 8 Table of Contents NOTE 2 – NEW ACCOUNTING STANDARDS (Continued) ASU 2011-08; In September, 2011, the FASB issued ASU 2011-08, Testing Goodwill for Impairment. The purpose of this ASU is to simplify how entities test goodwill for impairment by adding a new first step to the preexisting goodwill impairment test under ASC Topic 350, Intangibles – Goodwill and Other. This amendment gives the entity the option to first assess a variety of qualitative factors such as economic conditions, cash flows, and competition to determine whether it was more likely than not that the fair value of goodwill has fallen below its carrying value. If the entity determines that it is not likely that the fair value has fallen below its carrying value, then the entity will not have to complete the original two-step test under Topic 350. The amendments in this ASU are effective for impairment tests performed for fiscal years beginning after December 15, 2011. The Company does not expect the adoption of this ASU to have an impact on its consolidated financial statements. ASU 2011-12; In December, 2011, the FASB issued ASU 2011-12, Deferral of the Effective Date to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update 2011-05. In response to stakeholder concerns regarding the operational ramifications of the presentation of these reclassifications for current and previous years, the FASB has deferred the implementation date of this provision to allow time for further consideration. The requirement in ASU 2011-05, Presentation of Comprehensive Income, for the presentation of a combined statement of comprehensive income or separate, but consecutive, statements of net income and other comprehensive income is still effective for fiscal years and interim periods beginning after December 15, 2011 for public companies. The implementation of ASU 2011-12 is not expected to have a material impact on our financial position or results of operation. NOTE 3 – GOODWILL The Company’s goodwill was recognized in connection with the acquisition of The Town Bank (“Town Bank”) in April 2006. GAAP requires that goodwill be tested for impairment annually or more frequently if impairment indicators arise utilizing a two-step methodology. Step one requires the Company to determine the fair value of the reporting unit and compare it to the carrying value, including goodwill, of such reporting unit. The reporting unit was determined to be our community banking operations, which is our only operating segment. If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired. If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to determine the amount of impairment, if any. The second step compares the fair value of the reporting unit to the aggregate fair values of its individual assets, liabilities and identified intangibles. The Company performed its annual step one goodwill impairment analysis as of September 30, 2011. Based on the results of the step one goodwill impairment analysis, the Company concluded that the potential for goodwill impairment existed and therefore a step two test was required to determine if there was goodwill impairment and the amount of goodwill that might be impaired. Based on the results of that analysis, the Company determined that there was no impairment on the current goodwill balance of $18,109,000. NOTE 4 – EARNINGS PER COMMON SHARE Basic earnings per common share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding excluding restricted stock awards outstanding during the period.Diluted earnings per common share reflects additional shares of common stock that would have been outstanding if dilutive potential shares of common stock had been issued relating to outstanding stock options, warrants and restricted stock awards.Potential shares of common stock issuable upon the exercise of stock options and warrants are determined using the treasury stock method. All 2011 share and per share data has been retroactively adjusted to reflect the 3% stock dividend declared on November 10, 2011 and payable on December 30, 2011 to shareholders of record as of December 13, 2011. 9 Table of Contents NOTE 4 – EARNINGS PER COMMON SHARE (Continued) The following table sets forth the computations of basic and diluted earnings per common share: Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands, except per share data) Net income $ Preferred stock dividend and discount accretion (150 ) (143 ) (287 ) (286 ) Net income applicable to common shareholders $ Weighted average common shares outstanding Effect of dilutive securities, stock options and warrants Weighted average common shares outstanding used to calculate diluted earnings per share 8,118,546 8,020,277 Basic earnings per common share $ Diluted earnings per common share $ Dilutive securities in the table above exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Stock options and warrants that had no intrinsic value because their effect would be anti-dilutive and therefore would not be included in the diluted earnings per common share calculation were 330,138 and 333,374 for the three and six month periods ended June 30, 2012, as compared to 340,834 for both the three and six month periods ended June 30, 2011, respectively. 10 Table of Contents NOTE 5 – SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s securities are summarized as follows: Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value June 30, 2012: Securities available for sale: U.S. Government agency securities $ $ 2 $ - $ - $ Municipal securities 69 - - U.S. Government-sponsored enterprises (“GSE”) – Residential mortgage-backed securities - (6 ) Collateralized residential mortgage obligations - (6 ) Corporate debt securities, primarily financial institutions 1 ) Community Reinvestment Act (“CRA”) mutual fund 88 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ - $ GSE – Residential mortgage-backed securities - - - Collateralized residential mortgage obligations - - (9 ) Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ 11 Table of Contents NOTE 5 – SECURITIES (Continued) Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value December 31, 2011: Securities available for sale: U.S. Government agency securities $ $ 8 $ - $ - $ Municipal securities 46 - - GSE – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations - - Corporate debt securities, primarily financial institutions - ) CRA mutual fund 63 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (2 ) $ Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ The amortized cost and fair value of the Company’s debt securities at June 30, 2012, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Due in one year or less $ Due in one year through five years Due in five years through ten years Due after ten years GSE – Residential mortgage-backed securities Collateralized residential mortgage obligations $ The Company had no securities sales during the three and six months ended June 30, 2012 and 2011, respectively. Certain of the Company’s GSE residential mortgage-backed securities and collateralized residential mortgage obligations, totaling $28,609,000 and $27,412,000 at June 30, 2012 and December 31, 2011, respectively, were pledged as collateral to secure securities sold under agreements to repurchase and public deposits as required or permitted by law. 12 Table of Contents NOTE 5 – SECURITIES (Continued) The tables below indicate the length of time individual securities have been in a continuous unrealized loss position at June 30, 2012 and December 31, 2011: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses June 30, 2012: (in thousands) GSE – Residential mortgage-backed securities $ $ (6 ) $ - $ - $ $ (6 ) Collateralized residential mortgage obligations ) - - ) Corporate debt securities, primarily financial institutions (8 ) ) ) Total Temporarily Impaired Securities $ $ ) $ $ ) $ $ ) Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses December 31, 2011: (in thousands) Municipal securities $ $ (2 ) $ - $ - $ $ (2 ) GSE – Residential mortgage-backed securities ) - - ) Corporate debt securities, primarily financial institutions ) ) ) Total Temporarily Impaired Securities $ $ ) $ $ ) $ $ ) The Company had 13 securities in an unrealized loss position at June 30, 2012. In management’s opinion, the unrealized losses in municipal securities, collateralized residential mortgage obligations and GSE residential mortgage-backed securities reflect changes in interest rates subsequent to the acquisition of specific securities. The unrealized loss for corporate debt securities also reflects a widening of spreads due to the liquidity and credit concerns in the financial markets. The Company does not intend to sell these debt securities prior to recovery and it is more likely than not that the Company will not have to sell these debt securities prior to recovery. Included in corporate debt securities are four individual trust preferred securities issued by large financial institutions with Moody’s ratings from Baa1 to Ba2. These single issue securities are from large money center banks. Any decline in fair value is due in large part to changes in market credit spreads and rating agency downgrades. As of June 30, 2012, all of these securities are current with their scheduled interest payments and are expected to continue to perform in accordance with their respective contractual terms and conditions. As such, management concluded that these securities were not other-than-temporarily impaired as of June 30, 2012. There can be no assurance that future deterioration in the cash flow of these securities or the credit quality of the financial institutions could require the recognition of other-than-temporary impairment charges in the future. 13 Table of Contents NOTE 5 – SECURITIES (Continued) The Company also has one pooled trust preferred security with a Moody’s rating of Ca included in corporate debt securities with an amortized cost basis of $224,000 at June 30, 2012. This pooled trust preferred security has been remitting reduced amounts of interest as some individual participants of the pool have deferred interest payments. The pooled instrument consists of securities issued by financial institutions and insurance companies and we hold the mezzanine tranche of such security. Senior tranches generally are protected from defaults by over-collateralization and cash flow default protection provided by subordinated tranches, with senior tranches having the greatest protection and mezzanine tranches subordinated to the senior tranches. For the pooled trust preferred security, management reviewed expected cash flows and credit support and determined it was not probable that all principal and interest would be repaid. The most significant unobservable input to the expected cash flow model was the assumed default rate for each pooled trust preferred security. Financial metrics, such as capital ratios and non-performing asset ratios, of each individual financial institution issuer that comprises the pooled trust preferred securities were evaluated to estimate the expected default rates for each security. In this pooled trust preferred security, there are 29 out of 41 banks that are performing at June 30, 2012. The deferrals and defaults as a percentage of original collateral at June 30, 2012 was 31.4%. Total other-than-temporary impairment on this security was $465,000 at June 30, 2012, of which $276,000 was determined to be a credit loss and charged to operations and $188,000 was determined to be non-credit related and recognized in the other comprehensive income component. There was a $48,000 other-than-temporary impairment charge to earnings during the three and six months ended June 30, 2012 as compared to none for the same periods in 2011. Future deterioration in the cash flow of these instruments or the credit quality of the financial institution issuers could result in additional impairment charges in the future. The following roll forward reflects the amounts related to other-than-temporary credit losses recognized in earnings for the three and six month periods ended June 30, 2012 and 2011 (in thousands): Beginning balance, April 1, $ $ Additional increases to the amount related to the credit loss for which an other-than-temporary impairment was previously recognized 48 - Ending balance, June 30, $ $ Beginning balance, January 1, $ $ Additional increases to the amount related to the credit loss for which an other-than-temporary impairment was previously recognized 48 - Ending balance, June 30, $ $ NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at their outstanding unpaid principal balances, net of an allowance for loan losses and any deferred fees or costs. Interest income is accrued on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the yield (interest income) of the related loans. The Company is generally amortizing these amounts over the contractual life of the loan. The loans receivable portfolio is segmented into commercial and consumer loans. Commercial loans consist of the following classes: commercial and industrial, real estate-construction and real estate-commercial. Consumer loans consist of the following classes: real estate-residential and consumer. 14 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) For all classes of loans receivable, the accrual of interest is discontinued when the contractual payment of principal or interest has become 90 days past due or management has serious doubts about further collectability of principal or interest, even though the loan is currently performing. A loan may remain on accrual status when the loan is 90 days or more past due if it is in the process of collection and is either guaranteed or well secured. When a loan is placed on nonaccrual status, unpaid interest previously accrued on these loans is reversed from income. Interest received on nonaccrual loans’ including impaired loans generally is either applied against principal or reported as interest income, according to management’s judgment as to the collectability of principal. Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time (generally six months) and the ultimate collectability of the total contractual principal and interest is no longer in doubt. The past due status of all classes of loans receivable is determined based on contractual due dates for loan payments. The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments. The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the balance sheet date and is recorded as a reduction to loans. The reserve for unfunded lending commitments represents management’s estimate of losses inherent in its unfunded loan commitments and is recorded in other liabilities on the consolidated balance sheet, which at June 30, 2012 and December 31, 2011, the Company had no such reserves. The allowance for loan losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. Loans deemed to be uncollectable are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. All, or part, of the principal balance of loans receivable are charged off to the allowance as soon as it is determined that the repayment of all, or part, of the principal balance is highly unlikely. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management’s performs a quarterly evaluation of the adequacy of the allowance. The allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. For loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of the loan. The specific component relates to loans that are classified as impaired. When a loan is impaired, there are three acceptable methods under ASC 310-10-35 for measuring the impairment: 1. The loan’s observable market price; 2. The fair value of the underlying collateral; or 3. The present value (PV) of expected future cash flows. Loans that are considered “collateral-dependent” should be evaluated under the “Fair market value of collateral.” Loansthat are still expected to be supported by repayment from the borrower should be evaluated under the “Present value of future cash flows.” At a minimum, most if not all Troubled Debt Restructures should be evaluated in this way, as these are loans in which the terms have been modified or restructured and repayment of a portion of the outstanding principal is expected. For the most part, the Company measures impairment under the “Fair market value of collateral” for any loan that would rely on the value of collateral for recovery in the event of default. The individual impairment analysis for each loan is clearly documented as to the chosen valuation method. The general component covers pools of loans by loan class including commercial and industrial, real estate-construction and real estate-commercial not considered impaired as well as smaller balance homogeneous loans such as real estate-residential and consumer. These pools of loans are evaluated for loss exposure based upon historical loss rates for each of these categories of loans, adjusted for qualitative factors. These qualitative risk factors include: 1. Changes in lending policy and procedures, including changes in underwriting standards and collection practices not previously considered in estimating credit losses. 2. Changes in relevant economic and business conditions. 3. Changes in nature and volume of the loan portfolio and in the terms of loans. 15 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) 4. Changes in experience, ability and depth of lending management and staff. 5. Changes in the volume and severity of past due loans, the volume of non-accrual loans and the volume and severity of adversely classified loans. 6. Changes in the quality of the loan review system. 7. Changes in the value of underlying collateral for collateral-dependent loans. 8. The existence and effect of any concentration of credit and changes in the level of such concentrations. 9. The effect of other external forces such as competition, legal and regulatory requirements on the level of estimated credit losses in the existing portfolio. Each factor is assigned a risk value to reflect low, moderate or high risk assessments based on management’s best judgment using current market, macro and other relevant information available at the time of the evaluation. Adjustments to the factors are supported through documentation in each factor and accompany the allowance for loan loss calculation. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial and industrial, real estate-commercial, real estate-construction, real estate-residential and consumer loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of substantially all of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. For commercial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable aging or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. The allowance calculation methodology includes further segregation of loan classes into risk rating categories. The borrower’s overall financial condition, repayment sources, guarantors and value of collateral, if appropriate, are evaluated annually for commercial loans or when credit deficiencies arise, such as delinquent loan payments, for commercial and consumer loans. Credit quality risk ratings include regulatory classifications of special mention, substandard, doubtful and loss. Loans criticized special mention, have potential weaknesses that deserve management’s close attention. If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects. Loans classified substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They include loans that are inadequately protected by the current sound net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans classified doubtful have all the weaknesses inherent in loans classified substandard with the added characteristics that collection or liquidation in full, on the basis of current conditions and facts, is highly improbable. Loans classified as a loss are considered uncollectable and are charged to the allowance for loan losses. Loans not classified are rated pass. 16 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) In addition, Federal and State regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses and may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination, which may not be currently available to management. Based on management’s comprehensive analysis of the loan portfolio, management believes the current level of the allowance for loan losses is adequate. The components of the loan portfolio at June 30, 2012 and December 31, 2011 are as follows: June 30, December 31, (In Thousands) Commercial and industrial $ $ Real estate – construction Real estate – commercial Real estate – residential Consumer Allowance for loan losses ) ) Unearned fees ) ) Net Loans $ $ The performance and credit quality of the loan portfolio is monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The following tables present the classes of the loan portfolio summarized by the past due status as of June 30, 2012 and December 31, 2011: 30-59 Days Past Due 60-89 Days Past Due 90 Days & Greater Total Past Due Current Total Loans Receivable Loans Receivable >90 Days and Accruing June 30, 2012 (In Thousands) Commercial and industrial $ - Real estate – construction - - - Real estate – commercial - Real estate – residential - - Consumer 14 49 Total $ 49 17 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) 30-59 Days Past Due 60-89 Days Past Due 90 Days & Greater Total Past Due Current Total Loans Receivable Loans Receivable >90 Days and Accruing December 31, 2011 (In Thousands) Commercial and industrial $ - Real estate – construction - - - Real estate – commercial - - Real estate – residential - - Consumer 50 - Total $ - The following table presents non-accrual loans by classes of the loan portfolio at June 30, 2012 and December 31, 2011: June 30, December 31, (In Thousands) Commercial and industrial $ $ Real estate – construction - Real estate – commercial Real estate – residential Consumer Total $ $ Loans whose terms are modified are classified as troubled debt restructurings if the Company grants such borrowers concessions and it is deemed that those borrowers are experiencing financial difficulty. Concessions granted under a troubled debt restructuring generally involve a temporary reduction in interest rate or an extension of a loan’s stated maturity date. Non-accrual troubled debt restructurings are restored to accrual status if principal and interest payments, under the modified terms, are current for six consecutive months after modification. Loans classified as troubled debt restructurings are designated as impaired. Modifications involving troubled borrowers may include extension of maturity date, reduction in the stated interest rate, rescheduling of future cash flows, and reduction in the face amount of the debt or reduction of past accrued interest. The Company’s troubled debt restructured modifications are made on short terms (12 month terms) in order to aggressively monitor and track performance. The short-term modifications performance is monitored for continued payment performance for an additional period of time after the expiration of the concession. Balance reductions and annualized loss rates are also important metrics that are monitored. The main objective of the modification programs is to reduce the payment burden for the borrower and improve the net present value of the Company’s expected cash flows. 18 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) The following table presents newly troubled debt restructured loans that occurred during the three and six months ended June 30, 2012 and 2011: Three months ended June 30, 2012 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial - $ - $ - Real estate – construction - - - Real estate – commercial - - - Real estate – residential - - - Consumer - - - Total - $ - $ - Six months ended June 30, 2012 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial 3 $ $ Real estate – construction - - - Real estate – commercial 1 Real estate – residential - - - Consumer - - - Total 4 $ $ 19 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) Three months ended June 30, 2011 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial 2 $ $ Real estate – construction - - - Real estate – commercial 1 Real estate – residential - - - Consumer - - - Total 3 $ $ Six months ended June 30, 2011 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial 2 $ $ Real estate – construction - - - Real estate – commercial 1 Real estate – residential - - - Consumer - - - Total 3 $ $ The Company classifies all troubled debt restructurings as impaired loans and risk rated as substandard. Impaired loans are individually assessed to determine that the loan’s carrying value is not in excess of the estimated fair value of the collateral (less cost to sell), if the loan is collateral dependent, or the present value of the expected future cash flows, if the loan is not collateral dependent. Management performs a detailed evaluation of each impaired loan and generally obtains updated appraisals as part of the evaluation. In addition, management adjusts estimated fair value down to appropriately consider recent market conditions, our willingness to accept a lower sales price to effect a quick sale, and costs to dispose of any supporting collateral. As a result of our impairment evaluation, there were $61,000 in reserves established against two loans that are current loans classified as troubled debt restructurings as of June 30, 2012. Our troubled debt restructured loans are generally agreed to a short-term payment plan. The extent of these plans is generally limited to twelve-month payments and all the loans identified as troubled debt restructured as of June 30, 2012, were rate modifications. The Company will not extend maturities, recast legal documents and/or forgive any interest or principal. As of June 30, 2012, loans modified in a troubled debt restructuring totaled $9.7 million, including $4.3 million that are current, $2.3 million that are 30-59 days past due and $3.1 million that subsequently defaulted and reported as 60-89 days past due. There were no loans 90 days or more past due. All loans modified in a troubled debt restructuring as of June 30, 2012, were current at the time of the modifications. The Company had financing receivables modified as troubled debt restructurings and with a payment default, with the payment default occurring within 12 months of the restructure date, and the payment default occurring during the six month periods ended June 30, 2012 relating to two real estate commercial loans totaling $3.1 million as compared to no loans for the same period in 2011. During the six months ended June 30, 2012 and 2011, there were no loans placed on non-accrual status that were troubled debt restructured loans. 20 Table of Contents NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) The following tables summarize information in regards to impaired loans by loan portfolio class at or for the six months ended June 30, 2012 and at or for the year ended December 31, 2011: At or for the six months ended June 30, 2012 Recorded Investment, Net of Charge-offs Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized June 30, 2012 (In Thousands) With no related allowance recorded: Commercial and industrial $ $ $
